            Case 1:18-cr-00791-AT Document 17 Filed 08/18/20 Page 1 of 2


                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                             DOC #: __________________
                                                                      DATE FILED: _8/18/2020____

               -against-
                                                                                    18 Cr. 791 (AT)
NAIM ISMAIL,
                                                                                        ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       It is ORDERED that an initial appearance shall be held in this action on August 28, 2020, at

11:00 a.m. The hearing shall proceed by videoconference. Instructions for the parties’ participation

in and the public’s observance of the proceeding are set out below.

       The conference shall proceed via videoconference using the CourtCall platform. As

requested, defense counsel will be given an opportunity to speak with the Defendant by telephone for

fifteen minutes before the proceeding begins (i.e., at 10:45 a.m.); defense counsel should make sure

to answer the telephone number that was previously provided to chambers at that time.

       To optimize the quality of the video feed, only the Court, the Defendant, defense counsel, and

counsel for the Government will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the CourtCall system, only one attorney per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling 855-268-7844 and using access code 67812309# and PIN 9921299#.

       In advance of the conference, chambers will email the parties with further information on how

to access the conference. Those participating by video will be provided a link to be pasted into their

browser. The link is non-transferrable and can be used by only one person; further, it should be

used only at the time of the conference because using it earlier could result in disruptions to other

proceedings.
            Case 1:18-cr-00791-AT Document 17 Filed 08/18/20 Page 2 of 2




       To optimize use of the CourtCall technology, all those participating by video should:

           1. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do not
              use Internet Explorer.
           2. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned as
              close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals may
              cause delays or dropped feeds.)
           3. Minimize the number of others using the same WiFi router during the conference.

       Further, all participants must identify themselves every time they speak, spell any proper

names for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       If CourtCall does not work well enough and the Court decides to transition to its

teleconference line, counsel should call (888) 398-2342 or (215) 861-0674 and use access code

5598827.

       SO ORDERED.

Dated: August 18, 2020
       New York, New York




                                                   2
